Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The requested terminal disclaimer for double-patenting of US Patent 10,757,007 B1 has not been filed by the applicant yet.
Please submit the terminal disclaimer as soon as possible.
Below is the proposed and agreed examiner’s amendment once the terminal disclaimer has been filed by the applicant and is approved by the Office.
Authorization for this examiner’s amendment was given in an interview with Trevor L. Bannister (Reg. 66,190) on 17th February 2022 and 4th March 2022.
1.  	(Currently amended) A peer node of a mesh network, comprising:
a storage device; and
logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:
broadcast a routing query to a plurality of peer nodes of the mesh network to transmit information over the mesh network, the routing query indicating a destination peer node for the information, and the routing query comprising a transmission value indicating an offer amount that the peer node offers to pay to route the information to the at least one destination peer node,
receive at least one bid from at least one bidding peer node of the plurality of peer nodes in response to the routing query, 
accept the at least one bid and determine a path from the peer node, through the at least one bidding peer node, and to the destination peer node to transmit the information from the peer node to the destination peer node based on the at least one bid, and
, wherein the information is transmitted at least partially anonymously via the path within a network packet encrypted in a number of layers of encryption corresponding to a number of nodes in the path, each node of the path allowing for at least one layer of encryption for the network packet for a cost.

2.	(Original) The peer node of claim 1, the at least one bid comprising a bid amount that the at least one bidding node requires to transmit the information through the at least one bidding node.

3.	(Original) The peer node of claim 1, at least a portion of the plurality of peer nodes to maintain a blockchain for a cryptocurrency for managing payment of the at least one bid to the at least one bidding peer node.

4.	(Canceled) 

5.	(Canceled) 

6.	(Currently amended) The peer node of claim [[5]] 1, the logic to:
receive a plurality of bids, and
determine the path to include a largest number of bidding nodes in which the value of the plurality of bids is equal to or less than the transmission value.

7.	(Currently amended) The peer node of claim [[5]] 1, each of the bidding nodes in the path to receive payment responsive to decrypting one of the layers of encryption and transmitting the information to a next node in the path.

8.  	(Currently amended) A computer-implemented method, comprising, via a processor of a network node:
broadcasting a routing query to a plurality of peer nodes of a mesh network to transmit information over the mesh network, the routing query indicating a destination peer , and the routing query comprising a transmission value indicating an offer amount that the peer node offers to pay to route the information to the at least one destination peer node;
receiving at least one bid from at least one bidding peer node of the plurality of peer nodes in response to the routing query;
accepting the at least one bid and determining a path from the peer node, through the at least one bidding peer node, and to the destination peer node to transmit the information from the peer node to the destination peer node based on the at least one bid; and
transmitting the information to the , wherein the information is transmitted at least partially anonymously via the path within a network packet encrypted in a number of layers of encryption corresponding to a number of nodes in the path, each node of the path allowing for at least one layer of encryption for the network packet for a cost.

9.	(Original) The computer-implemented method of claim 8, the at least one bid comprising a bid amount that the at least one bidding node requires to transmit the information through the at least one bidding node.

10.	(Original) The computer-implemented method of claim 8, at least a portion of the plurality of peer nodes to maintain a blockchain for a cryptocurrency for managing payment of the at least one bid to the at least one bidding peer node.

11.	(Canceled) 

12.	(Canceled) 

13.	(Currently amended) The computer-implemented method of claim [[12]] 8, comprising:
receiving a plurality of bids; and
determining the path to include a largest number of bidding nodes in which the value of the plurality of bids is equal to or less than the transmission value.

8, each of the bidding nodes in the path to receive payment responsive to decrypting one of the layers of encryption and transmitting the information to a next node in the path.

15.	(Currently amended) At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a network node, cause a peer node of a mesh network to:
broadcast a routing query to a plurality of peer nodes of the mesh network to transmit information over the mesh network, the routing query indicating a destination peer node for the information, and the routing query comprising a transmission value indicating an offer amount that the peer node offers to pay to route the information to the at least one destination peer node;
receive at least one bid from at least one bidding peer node of the plurality of peer nodes in response to the routing query;
accept the at least one bid and determine a path from the peer node, through the at least one bidding peer node, and to the destination peer node to transmit the information from the peer node to the destination peer node based on the at least one bid; and
transmit the information to the , wherein the information is transmitted at least partially anonymously via the path within a network packet encrypted in a number of layers of encryption corresponding to a number of nodes in the path, each node of the path allowing for at least one layer of encryption for the network packet for a cost.

16.	(Original) The at least one non-transitory computer-readable medium of claim 15, the at least one bid comprising a bid amount that the at least one bidding node requires to transmit the information through the at least one bidding node.

17.	(Canceled)

18.	(Canceled)

15, the set of instructions, in response to being executed on the network node, to:
receive a plurality of bids, and
determine the path to include a largest number of bidding nodes in which the value of the plurality of bids is equal to or less than the transmission value.

20.	(Currently amended) The at least one non-transitory computer-readable medium of claim [[18]] 15, each of the bidding nodes in the path to receive payment responsive to decrypting one of the layers of encryption and transmitting the information to a next node in the path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th March 2022